            Case 1:20-cr-00006-PB Document 17 Filed 02/24/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                   ]
                                           ]
v.                                         ]       No. 20-CR-00006-PB
                                           ]
CHRISTOPHER CANTWELL                       ]
                                           ]

     ADDENDUM TO ASSENTED TO MOTION TO SCHEDULE DETENTION
                           HEARING

       Christopher Cantwell respectfully submits the following addendum to his motion

for a detention hearing.

       On February 13, 2020, the Defendant filed an assented to motion for a detention

hearing. The Court held a hearing on February 20, 2020. On that day, the Government

submitted a number of exhibits and elicited testimony in an effort to meet its statutory

burden. See Government Detention Hearing Exhibits 1-16. The hearing recessed due in

part to the late hour and because the Defense requested a brief stay to follow-up on

evidence presented by the Government. The hearing is scheduled to resume on February

25, 2020.

       In its presentation, the Government presented evidence of Cantwell’s participation

in a demonstration in Charlottesville, Virginia in 2017. The Government played video

clips from a Vice News Tonight episode from HBO, presented a still photograph of Mr.

Cantwell at that event, and produced documents pertaining to relevant misdemeanor

convictions. See Exhibits 1-4. 6, and 7.

       The protests in Charlottesville were the subject of significant public attention and

scrutiny. Following the events of Charlottesville, Timothy J. Heaphy, a former United
                                               1
          Case 1:20-cr-00006-PB Document 17 Filed 02/24/20 Page 2 of 5



States Attorney, then in private practice with Hunton & Williams LLP, spearheaded a

comprehensive review of the protests. In November, 2017, Attorney Heaphy issued his

“final report,” entitled INDEPENDENT REVIEW OF THE 2017 PROTEST EVENTS

IN CHARLOTTESVILLE, VIRGINIA, which is publicly available at

https://www.policefoundation.org/wp-content/uploads/2017/12/Charlottesville-Critical-

Incident-Review-2017.pdf (The Report). In conducting this extended review at the behest

of the City of Charlottesville, the writers committed to being “objective” and to complete

this “serious task without preconceived opinions.” Id. at ix. The report writers conducted

numerous interviews, gathered more than a half-million documents, consulted with

experts, and reviewed photographs and video footage. Id. at xi-xii. Cantwell was

cooperative with the authors of the report and participated in an interview. Id. at 17.

       Cantwell appears on several occasions in the body of the report:

   • The first hint of trouble on August 11 occurred in the Wal-Mart parking lot on
     U.S. Route 29 in Albemarle County at approximately 12:00 p.m. Chris Cantwell,
     the host of a right wing podcast called the “Radical Agenda,” told us that he
     arranged to meet with a number of paying customers at that location. Cantwell
     noted that he maintains a “pay wall” on his web site in order to protect information
     regarding his whereabouts from Antifa and other activist groups. Cantwell planned
     to meet his supporters, find a place to have lunch, and discuss plans for Saturday
     morning.

       When Cantwell and his supporters arrived, they were confronted by
       demonstrators. Emily Gorcenski was part of the group; she recalled learning about
       the meeting through an “intel ring” that had infiltrated Cantwell’s web site.
       Gorcenski drove to the Wal-Mart to take pictures, and she posted the pictures on
       Twitter. Within minutes, the Albemarle County Police Department received a
       report of a man with a firearm. When confronted by ACPD, Cantwell indicated
       that he had a permit to carry a concealed weapon but denied brandishing the
       firearm. ACPD declined to pursue charges, and Cantwell and his supporters
       departed. Id. at 112 (emphasis added).



                                              2
      Case 1:20-cr-00006-PB Document 17 Filed 02/24/20 Page 3 of 5



• Kessler, Cantwell, and others arrived at McIntire Park at 5:00 p.m. to discuss the
  plans for the evening. Cantwell asked if Kessler planned to coordinate with law
  enforcement. Kessler responded that he did not want to inform law enforcement,
  because he wanted the event to be a “secret.” Cantwell strongly disagreed, noting
  that Antifa and other anti-racist groups often interfere with free speech events held
  in public areas. Cantwell refused to be a part of the march unless Kessler
  contacted law enforcement. Kessler then placed a call to [police] . . . Id. at 112
  (emphasis added). See also Id. at 190 (“5:00 p.m. Kessler and Christopher
  Cantwell meet in McIntire Park to discuss plans for the march that evening;
  Cantwell insists that Kessler contact law enforcement; Cantwell calls CPD and is
  redirected to UPD Lieutenant Angela Tabler”) (emphasis added).

• The march began early. UPD stationed several officers in the vicinity of Nameless
  Field, and they followed the procession. Chris Cantwell recalled that he was
  instructed to join other “guards” on the outsides of the line. The guards were
  selected for their willingness to “get physical” with Antifa. Cantwell was shocked
  by the absence of a law enforcement presence, and noted in his interview that “if
  you notify law enforcement that white nationalists were going to march on a
  public university with torches, you would think they would take an interest.” Id. at
  117 (emphasis added).

• Marchers formed a semi-circle around the Jefferson statue. The small group of
  counterprotesters who were waiting for them locked arms. Emily Gorcenski
  recalled that after observing the march begin, she ran to the Jefferson statue, and
  warned the group that a large crowd was coming, with torches. When she noticed
  that no police were in sight, Gorcenski decided to remain with the group. When
  the torch bearing marchers arrived, confrontations ensued, as the counter-
  protesters exchanged taunts with march participants. On at least one occasion, a
  counter-protester attempted to knock down a torch, resulting in a physical
  altercation. At some point, Gorcenski recalled seeing Chris Cantwell deploy
  mace; both Cantwell and Gorcenski claimed to have suffered injuries as the
  result of a chemical agent. Id. at 118 (emphasis added).

• The decision to forego a police escort may not have been clearly communicated to
  the Unite The Right speakers who were supposed to be in the speakers’ convoy.
  Mike Enoch told us that he believed that the plan had always been for all attendees
  to be dropped off a block or so from the park and then parade in together. In
  contrast, Christopher Cantwell told us that he understood the speakers would walk
  into Emancipation Park from behind the Lee statue with other speakers. He did
  not expect that he would have to walk through a gauntlet of counter-protesters.
  Id. at 125 (emphasis added).




                                         3
          Case 1:20-cr-00006-PB Document 17 Filed 02/24/20 Page 4 of 5



The above noted sections represent all references to Cantwell other than a brief footnote

on page 202.

       Cantwell attended the rally among a group of individuals with far-right political

views. During the planning phase, the organizer of the rally expressed an interest in

keeping certain plans secret from law enforcement. Id. at 112. Cantwell disagreed. Id. He

insisted that the police be informed about the march’s plans and noted that he would not

participate unless police were notified of their intentions. Id.

       As the rally got underway, the protesters were met by counter-protesters. The

police were not in the area. Cantwell was surprised by their absence. Counter-protesters

noted their absence. When the protesters arrived at a statute of William Jefferson,

confrontations ensued, as the counter-protesters exchanged taunts with the marchers. A

counter-protester attempted to knock down a torch held by a protester and a physical

altercation ensued. This back-and-forth between protesters and counter-protesters is

evident in the photograph presented as Exhibit 7. Exhibit 7. Cantwell said that he suffered

injuries as the result of a chemical agent being sprayed upon him. Report at 118.

Cantwell ultimately pled guilty to two misdemeanor counts of assault and battery, neither

of which specified the factual means of the offense. Exhibit A.

       The report concluded that the City and law enforcement “protected neither free

expression nor public safety” during the protest. Id. at 7. As the report further explained,

               The City was unable to protect the right of free expression
               and facilitate the permit holder’s offensive speech. This
               represents a failure of one of government’s core functions—
               the protection of fundamental rights. Law enforcement also
               failed to maintain order and protect citizens from harm,
               injury, and death. Charlottesville preserved neither of those
                                               4
          Case 1:20-cr-00006-PB Document 17 Filed 02/24/20 Page 5 of 5



             principles on August 12, which has led to deep distrust of
             government within this community.

Id.

      The cited report describes the events of Charlottesville in great detail. It provides a

more comprehensive and less sensational presentation of the rally and of Cantwell’s

involvement than does a television program intended to maximize its ratings. The

Defendant requests the Court consider the facts and conclusions of the report in

determining whether the Government has met its burden.



                                                 Respectfully submitted,

                                                 /s/ Eric Wolpin
                                                 Eric Wolpin
                                                 N.H. Bar #18372
                                                 Assistant Federal Public Defender
                                                 Eric_Wolpin @fd.org

                                                 /s/ Jeff Levin
                                                 Jeff Levin
                                                 N.H. Bar # 12901
                                                 Assistant Federal Public Defender
                                                 Jeff_Levin@fd.org


                            CERTIFICATE OF SERVICE

       I hereby certify that on February 24, 2020 the above document was served
electronically upon all counsel of record through the CM/ECF filing system.

                                                 /s/ Eric Wolpin
                                                 Eric Wolpin




                                             5
